Fourth Court of Appeals
                                San Antonio, Texas
                                     January 26, 2018

                                   No. 04-17-00338-CV

          Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                      Appellants

                                             v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-10-00188-CVL
                       Honorable Donna S. Rayes, Judge Presiding


                                      ORDER

    The Appellant’s Unopposed Second Motion for Extension of Time to File Reply Brief is
GRANTED. Time is extended to February 12, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court